         Case 1:19-cr-00012-VSB Document 233 Filed 04/29/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :                                 19-CR-12-008 (VSB)
 UNITED STATES OF AMERICA,               :
                                         :                                        ORDER
                 -v-                     :
                                         :
 SHAKUR PINDER,                          :
                                         :
                         Defendant.      :
                                         :
 --------------------------------------- X
                                                                                             4/29/2020

VERNON S. BRODERICK, United States District Judge:

       I am in receipt of a Violation Memorandum from pretrial services dated March 12, 2020,

notifying me that Defendant failed “to obtain employment and/or attend an educational

program,” violated the travel restrictions of his release, and failed to notify Pretrial Services of

his contact with law enforcement. Pretrial Services has recommended Defendant Pinder be

detained. It is hereby

       ORDERED that the parties shall each submit a letter on or before May 1, 2020,

addressing whether or not Defendant’s bail should be revoked;

       IT IS FURTHER ORDERED that the parties should provide information related to the

status of Defendant’s February 13, 2020 arrest by the Palmer Township Police Department in

Pennsylvania, on charges of: Identity Theft; Forgery; Possessing Instrument of Crime; Access

Device Fraud; and Theft by Deception; and
         Case 1:19-cr-00012-VSB Document 233 Filed 04/29/20 Page 2 of 2



       IT IS FURTHER ORDERED that the parties shall provide dates and times when they are

available for a telephonic hearing during the week of May 4, 2020, to Deputy Clerk Melissa

Williams.

SO ORDERED.

Dated: April 29, 2020
       New York, New York

                                                   ____________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge




                                               2
